DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action.
In summary, claims 1, 4-26 and 31-39 are pending and under examination. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1 and 4-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ryder et al. (EP 1342719 A1) and further over Bock et al. (J. Med. Chem., 1993, 36, pp. 4276-4292), Sigma-Aldrich, now Millipore Sigma (https://www.sigmaaldrich.com/chemistry/chemical-synthesis/learning-center/chemfiles/chemfile-2001-2003/vol-2-no-7/phosgene-and-substitutes.html, downloaded 1/5/2019, p. 1) and Greene, Theodora W. (Protective Groups in Organic Synthesis, published 1981, pp. 1-360).
The instant application claims a method of making compounds of formula (I):

    PNG
    media_image1.png
    177
    220
    media_image1.png
    Greyscale
, e.g.  
    PNG
    media_image2.png
    230
    184
    media_image2.png
    Greyscale
, comprising a reaction mixture by adding a compound of formula (I-A): 
    PNG
    media_image3.png
    120
    76
    media_image3.png
    Greyscale
; a compound of 
    PNG
    media_image4.png
    175
    163
    media_image4.png
    Greyscale
and a phosgene synthetic equivalent or phosgene (e.g. carbonyldiimidazole, diphosgene, triphosgene, chloroformate, or disuccinimidyl carbonate) to an aprotic solvent to form a compound of formula (I). The reaction of formula (I-A) with a phosgene synthetic equivalent or phosgene produces an isocyanate in situ, which reacts with formula (I-B) to produce the compounds of formula (I). 
Ryder teaches a process of making compound of formula (I), wherein R1 is CH2C(O)-t-butyl, in Example 57 on page 40, which is the same compound found in the instant claim 25. However, this compound is embraced by the proviso, which requires a base and low temperatures, and is shown below. Said compound is made by reacting a compound of formula (I-B) with the corresponding isocyanate. Example 57 does not teach the isocyanate produced by a phosgene synthetic equivalent or phosgene nor does the example produce a mixture of formulas (I-A), (I-B) and phosgene or a phosgene synthetic equivalent, i.e. a one-pot reaction. 
However, on page 23 in Examples 22 and 23, Ryder teaches methyl(3-amino)benzoate, a compound of formula (I-A) treated with triphosgene in pyridine or methylene chloride to produce 3-methoxycarbonylphenylisocyanate. The 3-methoxycarbonylphenylisocyanate is then reacted with a 2-aminobenzodiazepine, a compound of formula (I-B). Here again, the reaction is not done in situ, the isocyanate was purified prior to treatment with the 2-aminobenzodiazepine.
In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (Claim directed to a method of producing a cementitious structure wherein a stable air foam is introduced into a slurry of cementitious material differed from the prior art only in requiring the addition of the foam to be continuous. The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.).  Thus, absent criticality, a continuous step in view of a batch step taught in the art is prima facie obvious.  
Bock et al. teach a process of making compound of formula (I), wherein A is substituted with an alkene, which is outside of the scope of the instant application, and R1 is CH3, which is also outside of the of scope of the present claims, see page 4291, compound 88, by reacting 3-aminostyryl, a compound of formula (I-A) with triphosgene, followed by reaction with a compound of formula (I-B) without further purification, i.e. a one-pot reaction, with triethylamine, at 0-23°C in THF. 
The use of analogous reactants in a known process is prima facie obvious. In re Durden, 226 USPQ 359 (1985).  Once the general reaction has been shown to be old, the burden is on Applicants to present reasons or authority for believing that a group on the starting material would take part in or affect the basic reaction and thus alter the nature of the product or the operability of the process. In looking at the instant claimed process as a whole, as stated in In re Ochiai, 37 USPQ 2d 1127 (1995), the claimed process would have been suggested to one skilled in the art.
Therefore, such a variation is obvious to one of ordinary skill in the art of synthetic organic chemistry to take a known process and attempt to complete without purification of the intermediates, which is economically more advantageous. The sole 
Moreover, the Millipore Sigma reference provides the equivalency teaching of the triphosgene and carbonyl diimidizole. 
Claims 5 and 12 are drawn to the additional step of deprotecting to remove one or more protecting groups. The Greene reference is provided to address what is commonly known and used in the art of organic chemistry for protecting and deprotecting different functional groups.
Claim 25 embraces a process of making the following compound:

    PNG
    media_image5.png
    172
    161
    media_image5.png
    Greyscale
 (YF476). The difference between the cited compound above, (TR-A), and YF476 is H versus OC(O)CH3. Ryder et al. teach a compound with a similar guidepost at this location on the molecule, see page 24, Example 26. Therefore said groups are alternatively useable.     
Thus, said claims are rendered obvious by Ryder et al., Bock et al., Millipore Sigma, and Greene, Theodora W. 

This is not persuasive. 
During the interview on December 7, 2021, Applicant noted the Examiner erroneously cited compound TR-A, instead of compound YF476. Applicant was told even if the wrong compound was cited, which Applicant was correct, the substance of the rejection still applied. Regardless of the substitution at R1, which is the difference between TR-A and YF476, the references still render the process obvious. As noted in the rejection, Ryder teaches a compound with a similar guidepost at this location on the molecule, see page 24, Example 26. Therefore said groups are alternatively useable.     
Indeed, the Ryder reference does not teach a compound which falls within the claimed formula (I). However, the reference does teach the claimed process with a variety of substituents at R1, e.g. groups with esters, alcohols and additional ketones. Therefore, the substituent at R1 is an analogous reactant in a known process, which is prima facie obvious. In re Durden, 226 USPQ 359 (1985).  
Again, Applicant is correct that Bock does not teach a process within the scope of claim 1. However, Bock teaches analogous compounds reacting in the same one pot process, i.e. without further purification of the intermediate prior to reacting with compound (I-B).    
 It would be obvious to a skilled organic chemist to combine the teachings of Ryder and Bock to synthesize the presently claimed compounds of formula (1) in a one pot synthesis because Bock teaches the one-pot synthesis and Bock and Ryder teach 1, which are not affected or involved in the reaction. Thus, the Examiner submits that one of ordinary skill in the art would have a reasonable expectation of success by combining the teaching in the references. MPEP 2143.02 states “A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

An affidavit was submitted by Dr. Samuel Bunce, which provided unexpected results when the process is performed without a base and within a low temperature range. The proviso no longer reads on the full scope of R1 being performed under these conditions.  
Therefore, the rejection is maintained.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 and 4-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10308627 in view of Ryder et al. (EP 1342719 A1) and further over Bock et al. (J. Med. Chem., 1993, 36, pp. 4276-4292), Sigma-Aldrich, now Millipore Sigma (https://www.sigmaaldrich.com/chemistry/chemical-synthesis/learning-center/chemfiles/chemfile-2001-2003/vol-2-no-7/phosgene-and-substitutes.html, downloaded 1/5/2019, p. 1) and Greene, Theodora W. (Protective Groups in Organic Synthesis, published 1981, pp. 1-360).
Although the claims at issue are not identical, they are not patentably distinct from each other because the process described in the present application to make the compounds of formula (I), is similar to the process found in column 59 of the ‘490 application. 

Furthermore, the product is claimed in claim 18 of the ‘627 patent. 
Applicant traverses by stating, “The instant claims specify a process for preparing benzodiazepine derivatives. In contrast, the claims of the '627 patent are directed toward compositions comprising benzodiazepine compounds and different processes for preparing these compounds. The synthesis claims of the '627 patent specify coupling a benzodiazepine derivative with an isocyanate reactant. As noted above, the instant claims specify a process in which an aryl or heteroaryl amine is reacted with the benzodiazepine core in the presence of a phosgene synthetic equivalent or phosgene, in an aprotic solvent, and in the absence of base to form the benzodiazepine derivative. In contrast, and as discussed above, the claimed process results in higher yields and purity than the process specified by the claims of the '627 patent. Furthermore, it is believed that the improvements in the claimed process are due to avoiding an isocyanate intermediate that results in an undesired byproduct (see Applicant arguments filed with the Office on February 9, 2021). One of skill in the art would not be motivated by the claims of the '627 patent, which specify using an isocyanate reactant, to make the necessary changes to arrive at the instantly claimed process that avoids an isocyanate intermediate. 
Furthermore, as noted above, the claimed process wherein R1 is (ii) and the reaction is maintained at a temperature of no more than 30 °C and the reaction is 
This is not found persuasive. The process in claim 27 does start with an isocyanate as opposed to the presentaly claimed amino compound of formula (I-A). However, as previously noted, the compound of formula (I-A) is transformed to an isocyanate, under the presently claimed conditions, by reacting with phosgene or a phosgene equivalent. An isocyanate intermediate is not avoided for the full scope of R1. Hence, the arguments provided above for the 103 art rejection are equally applicable to the present obviousness type double patenting (OTDP) rejection.  
Applicant also noted the claims in the ‘627 patent are drawn to compositions, however, only claims 1-17 are drawn to compositions. Claims 18-26 are compound claims. 
Thus, the rejection is maintained.    



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
                                                                                                                                                                                                                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046. The examiner can normally be reached Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSANNA MOORE/Primary Examiner, Art Unit 1624